739 So.2d 1273 (1999)
Samuel Christopher GOLDEN, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 99-1218.
District Court of Appeal of Florida, First District.
September 3, 1999.
Samuel Christopher Golden, pro se, petitioner.
Robert A. Butterworth, Attorney General, and Douglas T. Squire, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
The petition for writ of mandamus is granted, and the circuit court is directed to enter a written order disposing of petitioner's "Objection to Order to Dismiss," which we construe to be in the nature of a motion for rehearing. Because we are confident that the circuit court will promptly comply with this directive, we withhold formal issuance of the writ.
MINER and BENTON, JJ., concur; PADOVANO, J., dissents without opinion.